 

Case 4:21-cv-01774 Document 32 Filed on 08/10/21 in TXSD Page 1 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

August 10, 2021 United States Courts

Southern District of Texas

FILED
Ms. Jill Schumacher
Daniels & Tredennick, P.L.L.C. August 10, 2021
6363 Woodway Drive Nathan Ochsner, Clerk of Court

Suite 700
Houston, TX 77057

Mr. Jared Ryker Woodfill V
Woodfiil Law Firm

'3 Riverway

Suite 750

Houston, TX 77056

No. 21-20311 Bridges v. Houston Methodist Hosp
USDC No. 4:21-CV-1774

Dear Counsel,

The Judicial Council of the Fifth Circuit requires court reporters
to file transcripts within 30 days or suffer a discount penalty.
In this case, the 30-day discount period expired on 8/25/2021.
Therefore the court reporter must discount your invoice by 108%.

Also, if the transcript is not filed by 9/24/21, the court reporter
must discount your invoice by 20% and must refund that part of any
.deposit which exceeds the cost less the discount. Our records
will automatically be updated if the 20% discount date is reached
but we will not provide further notice. It is your responsibility
to pay only the discounted amount(s).

The discount policy is mandatory. You may not reimburse the court
reporter for the discount.

Sincerely,
LYLE W. CAYCE, Clerk

By: /s/Lyle W. Cayce
Lyle W. Cayce
 

CCCs

Case 4:21-cv-01774 Document 32 Filed on 08/10/21 in TXSD Page 2 of 2

Mr.
Mr.
Ms.
Mr.
Mr.

Nathan Ochsner

Daniel F. Patton

Constance Hankins Pfeiffer
Michael W. Twomey

Fred E. Warner
